In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1473

LOU MAZZEI, TRUSTEE OF THE LOCAL 786
BUILDING MATERIAL TEAMSTERS AND
HELPERS WELFARE FUND AND LOCAL 786
BUILDING MATERIAL TEAMSTERS AND
HELPERS PENSION FUND,

Plaintiff-Appellant,

v.

ROCK-N-AROUND TRUCKING, INC.,
an Illinois corporation,

Defendant-Appellee.


Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 1975--David H. Coar, Judge.


Argued October 27, 2000--Decided April 6, 2001



  Before Easterbrook, Kanne, and Rovner, Circuit
Judges.

  Kanne, Circuit Judge. Lou Mazzei, Trustee of the
Local 786 Building Material Teamsters and Helpers
Welfare Fund and Local 786 Building Material
Teamsters and Helpers Pension Fund ("the Funds"),
filed suit against Rock N’ Around Trucking
("RNA"), claiming that pursuant to the terms of
the collective bargaining agreement (the "CBA")
RNA entered into with the International
Brotherhood of Teamsters, Local 786 ("Local
786"), RNA owes the Funds $669,030 in
contributions on behalf of its owner-drivers. The
district court found that the CBA obligates RNA
to contribute to the Funds on behalf of its
owner-drivers. The court concluded, however, that
such contributions would violate section 302 of
the Labor Management Relations Act ("LMRA"), 29
U.S.C. sec. 186, because RNA’s owner-drivers are
independent contractors. Therefore, the court
granted RNA’s motion for summary judgment. Mazzei
now appeals the district court’s decision.
Because we agree with the district court’s
conclusion that the contributions called for in
the CBA are illegal under section 302 of the
LMRA, we affirm its decision granting RNA’s
motion for summary judgment.
I.   History

  RNA is an Illinois Corporation that provides
trucking services to the construction industry.
In April 1996, RNA entered into the CBA with the
Local 786, a labor union representing truck
drivers and yard employees engaged in the
processing and delivery of building materials.
The controversy in this case centers around what
obligation, if any, RNA has, under the terms of
the CBA, to contribute to the Funds on behalf of
its owner-drivers, those individuals who own and
drive their own trucks.

  Most of RNA’s hauling operations are performed
by owner-drivers. These individuals sign
"Equipment Leases" with RNA and operate under
RNA’s license to operate as a motor carrier./1
The lease term is for three years, though either
party may terminate the lease at any time without
penalty. Additionally, owner-drivers are free to
lease their services to other carriers during
this term, and they can refuse to work for RNA
for any reason. Owner-drivers working for RNA
store and maintain their own trucks, pay for
their own gas, pay their own taxes, and provide
their own insurance coverage. With regard to
compensation, owner-drivers are paid on a Form
1099 basis and receive a gross percentage of the
payments RNA receives from its customers, rather
than an hourly wage.

  An owner-driver who accepts an assignment from
RNA is told the location and time of the pick-up
and/or delivery of his or her respective load.
When an owner-driver accepts an assignment from
RNA, that owner-driver is required by Illinois
law to place a sign on the side of the truck cab
that reads: "Leased To & Operated By Rock N’
Around Trucking, Inc." This sign must be covered
up or removed, however, whenever an owner-driver
is not performing work for RNA under RNA’s ILCC
license; and owner-drivers must return these
signs along with all other RNA materials at the
end of a lease term.

  The Funds are multiemployer benefit plans as
defined in 29 U.S.C. sec. 1003(37)(A), and
therefore, they are governed by the Employee
Retirement Income Security Act of 1974 ("ERISA").
29 U.S.C. sec. 1003(a). In the course of auditing
employers contributing to the Funds, Local 786
concluded that RNA owed $669,030 in delinquent
contributions on behalf of its owner-drivers.
Mazzei, a Trustee of the Funds, filed suit in the
Northern District of Illinois pursuant to section
502 of ERISA, 29 U.S.C. sec. 1132, alleging that
RNA violated section 515 of ERISA, 29 U.S.C. sec.
1145, by failing to make contributions required
by the CBA on behalf of its owner-drivers. RNA
disputed Mazzei’s claim, advancing three reasons
why it should not be required to make these
contributions: (1) the contract language is
ambiguous and does not require contributions; (2)
the owner-drivers signed waivers of
contributions, and thus, none are required; and
(3) the owner-operators are independent
contractors and not employees, thereby making the
contributions illegal. The parties filed cross-
motions for summary judgment. The district court
granted RNA’s motion, finding that although the
CBA unambiguously obligates RNA to contribute to
the Funds for each of its owner-drivers, the form
of contribution called for in the CBA is illegal
under section 302 of the LMRA because RNA’s
owner-drivers are independent contractors. 29
U.S.C. sec. 186. Mazzei now appeals the court’s
decision, challenging its determination that the
owner-drivers are independent contractors instead
of employees and its conclusion that the
contributions called for in the CBA violate
federal law.

II. Analysis
A. Standard of Review

  We review the district court’s decision to
grant RNA’s motion for summary judgment de novo.
See Contreras v. Suncast Corp., 237 F.3d 756, 759
(7th Cir. 2001). Summary judgment is proper when
the "pleadings, depositions, answers to
interrogatories, and admissions on file, together
with the affidavits, if any, show that there is
no genuine issue as to any material fact and that
the moving party is entitled to judgment as a
matter of law." Fed. R. Civ. P. 56(c); see also
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23,
106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). A
genuine issue of material fact exists, and
summary judgment is improper, if a reasonable
jury could return a verdict in favor of the non-
moving party. See Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.
Ed. 2d 202 (1986). In making this determination,
we review the record in the light most favorable
to the non-moving party, in this case Mazzei,
drawing all reasonable inferences in his favor.
See Amadio v. Ford Motor Co., 238 F.3d 919, 921
(7th Cir. 2001); see also Liberty Lobby, Inc.,
477 U.S. at 255.

B. RNA’s Obligation to Contribute
 Under the CBA

  Mazzei alleges that RNA’s failure to contribute
to the Funds on behalf of its owner-drivers
violates the terms of the CBA and section 515 of
ERISA. Section 515 "requires employers to comply
with the terms of their agreements to make
contributions to funds," Cent. States, Southeast
& Southwest Areas Pension Fund v. Transp. Inc.,
183 F.3d 623, 627 (7th Cir. 1999), to the extent
that such terms are not inconsistent with the
law./2 See Cent. States, Southeast & Southwest
Areas Pension Fund v. Hartlage Truck Serv., Inc.,
991 F.2d 1357, 1360 (7th Cir. 1993). Thus, we
must first review the language of the CBA and
determine whether it obligates RNA to contribute
to the Funds on behalf of its owner-drivers. See
Ill. Conference of Teamsters & Employers Welfare
Fund v. Mrowicki, 44 F.3d 451, 458 (7th Cir.
1994).

  The district court found that the terms of the
CBA unambiguously obligates RNA to contribute to
the Funds on behalf of its owner-drivers. See
Mazzei v. Rock-N-Around Trucking, Inc., No. 99 C
1975, 2000 WL 152137, *3-5 (N.D. Ill. Feb. 4,
2000). RNA disputes the district court’s finding
with respect to this issue. Instead, RNA contends
that the CBA unambiguously establishes that RNA
does not have to contribute to the Funds on
behalf of its owner-drivers.

  We review the district court’s interpretation of
the CBA de novo. See Cent. States, Southeast &
Southwest Areas Pension Fund v. Kroger Co., 226
F.3d 903, 910 (7th Cir. 2000). We will enforce
the terms of a collective bargaining agreement if
those terms are unambiguous. See Young v. N.
Drury Lane Prod., 80 F.3d 203, 205 (7th Cir.
1996). The CBA is unambiguous if it "is
susceptible to only one reasonable
interpretation." Moriarty v. Svec, 164 F.3d 323,
330 (7th Cir. 1998). Furthermore, if we find no
ambiguity in the terms of the CBA, then, in
determining its meaning as a matter of law, we
need not review extrinsic evidence suggesting how
those terms should be interpreted. See Mrowicki,
44 F.3d at 459.

  Article 16 of the CBA, entitled "Health and
Welfare and Pension," obligates RNA to contribute
"into a trust . . . for the payment of Health and
Welfare or Pension benefits . . . for an employee
covered by this Agreement." In Article 1,
"employee" is defined as "the employee or
employees in the classifications of work covered"
by the CBA. While this definition does not
address whether RNA’s owner-drivers are
considered covered employees, Article 24,
entitled "Owner-Drivers," explains that "Owner-
Drivers operating their own vehicles and who are
not certified carriers with proper Illinois
Commerce Commission authority are covered within
the terms and conditions of this Agreement,
including Union security, hours, wages, overtime,
Health & Welfare and Pension and working
conditions." CBA sec. 24.1 (emphasis added).
Article 24 clearly extends RNA’s responsibilities
under Article 16, Health and Welfare or Pension,
to the terms of employment for RNA’s owner-
drivers. Therefore, we find that there can be no
mistaking the fact that the CBA attempts to
impose an obligation on RNA to contribute to the
Funds for each of its owner-drivers.

  Furthermore, we agree with the district court’s
determination that this interpretation of the CBA
is "straightforward and not inconsistent with
other provisions therein." Mazzei, 2000 WL
152137, at *5. RNA disagrees, arguing that
sections 24.1-4 and 24.3 conflict with our
interpretation and demonstrate that the terms of
the CBA do not obligate it to contribute to the
Funds on behalf of its non-certified owner-
drivers. Section 24.1-4 explains that non-
certified owner-drivers, the group of individuals
at issue in this case

shall receive the full wages, supplemental
allowance, and all working conditions provided in
this Agreement and shall receive as a minimum
salary after payment of all direct and indirect
operating expenses (including contributions to
the Health & Welfare Fund and Pension Fund) the
sum equal to the amount he would have received
for the time he would have worked as an hourly or
percentage rated driver.

CBA sec. 24.1-4. This provision concerns the
income of the owner-drivers and tells us nothing
about who must contribute to the Funds. Thus, it
is not in tension with our finding that 24.1
places the obligation to contribute to the Funds
on RNA. Section 24.3, which addresses the terms
of employment for a different group of drivers
than the owner-drivers at issue in this case,
states that

[c]ompanies who hire owner operators who are
members of the Union and are Certified Carriers
with proper Illinois Commerce Commission
authority and who drive their own trucks and
perform work exclusively for the Employer shall
be covered by Article 16- Health & Welfare and
Pension and it shall be the Employer’s
responsibility to make contributions on their
behalf.

CBA sec. 24.3. RNA contends that the use of such
specific language in defining its duty with
respect to the certified owner-operators, in
contrast with the lack of such language in
section 24.1, is a clear indication that RNA has
no such duty with respect to the owner-drivers at
issue in this case. We do not agree. While
section 24.3 can be read to be a more specific
explanation of RNA’s obligation to contribute
than section 24.1, it does not contradict or
detract from the clear directive of 24.1
incorporating RNA’s obligations under Article 16
into the terms of employment for the non-
certified owner-drivers at issue in this case.
Thus, we agree with the district court’s
conclusion that the CBA unambiguously requires
RNA to contribute to the Funds on behalf of its
owner-drivers.

C. Legality of the Contributions
Called for in the CBA

  Having found that the CBA obligates RNA to
contribute to the Funds on behalf of its owner-
drivers, we must now evaluate the legality of
these contributions under the LMRA. When Congress
was formulating the LMRA, it was concerned "with
corruption of collective bargaining through
bribery of employee representatives by employers,
with extortion by employee representatives, and
with the possible abuse by union officers of the
power which they might achieve if welfare funds
were left to their sole control." Arroyo v.
United States, 359 U.S. 419, 425-26, 79 S. Ct.
864, 3 L. Ed. 2d 915 (1959). To address these
concerns, Congress included section 302(a)(1) of
the LMRA, which prohibits employers from paying
"any representative of any of his employees." 29
U.S.C. sec. 186(a)(1). However, because Congress
had to balance its fears of misuse and bribery
with organized labor’s demand for a system of
employee welfare funds financed by employer
contributions and administered by union
officials, see Arroyo, 359 U.S. at 426, the LMRA
provides an exception to this prohibition "with
respect to money . . . paid to a trust fund
established by such representative, for the sole
and exclusive benefit of the employees of such
employer." 29 U.S.C. sec. 186(c)(5). This
exception is limited, however, as it does not
allow an employer to contribute to a trust fund
"on behalf of," or "for the benefit of,"
individuals that are not employees of the
contributing employer. See Ill. Conference of
Teamsters & Employers Welfare Fund v. Mrowicki,
44 F.3d 451, 460 (7th Cir. 1995) (citing Walsh v.
Schlecht, 429 U.S. 401, 407, 97 S. Ct. 679, 50 L.
Ed. 2d 641 (1977)). Nevertheless, in Walsh v.
Schlecht, 429 U.S. at 407, the Supreme Court held
that the LMRA permits employer trust fund
contributions, regardless of the employment
status of the employer’s workers, when the
amounts of such contributions are measured by the
number of hours worked by that employer’s workers
as opposed to being given simply "on behalf of"
or "for the benefit of" the employer’s workers.
Id.; see also Mrowicki, 44 F.3d at 461 (citing
Walsh, 429 U.S. at 407-10) ("[A] clause in a
collective bargaining agreement making an
employer liable for payment of trust fund
contributions based on the hours worked at a job
site by individuals other than its own employees
[does] not violate sec. 302 of the LMRA."); Todd
v. Benal Concrete Constr. Co., 710 F.2d 581, 583
(9th Cir. 1983) (explaining that in Walsh the
Court "held that contributions may reflect work
performed by employees of . . . independent
subcontractors, but only if the amounts are
’measured by’ the number of hours worked").
Therefore, we will first examine the manner in
which the CBA requires RNA to contribute to the
Funds to determine if such contributions are
permissible regardless of the employment status
of RNA’s owner-drivers.

  Section 16.1 of the CBA obligates RNA to
contribute fixed weekly amounts, set out in
section 16.2, to a trust "for the payment of
Health and Welfare or Pension benefits . . . for
an employee covered by this Agreement, in
accordance with the requirements set forth in the
appropriate Appendix of this Article." Appendix
A of the CBA, entitled "Health and Welfare,"
explains that RNA is required to contribute the
amounts called for in section 16.2 to the Welfare
Fund "for each employee covered by this Agreement
who performs work on any two calendar days in any
calendar week, regardless of the number of hours
worked." CBA App. A (emphasis added). Similarly,
Appendix B, entitled "Pension," requires RNA to
contribute to the Pension Fund according to the
schedule in section 16.2 "for each employee who
performs work on any two days in any calendar
week, regardless of the number of hours worked."
CBA App. B (emphasis added). Thus, RNA’s
contributions are to be made "for each employee"
when that employee works at least two days of a
work week. The measure of these contributions has
no relation to the number of hours these
individuals actually work, however, as the
amounts are provided for in the CBA. Therefore,
this type of contribution is not like the
employer contributions the Supreme Court found to
be permissible under the LMRA in Walsh, which
were based on the number of hours worked by the
employer’s workers. See Walsh, 429 U.S. at 407-
10.

  Because the contributions RNA is required to
make under the terms of the CBA are "for each
employee," and not like those upheld in Walsh,
the employment status of RNA’s owner-drivers will
determine the legality of the contributions under
the LMRA. As previously mentioned, employer
payments to a trust for the exclusive benefit of
that employer’s employees are permissible under
the LMRA. 29 U.S.C. sec. 186(c)(5). Thus, if
RNA’s owner-drivers are employees of RNA, the
contributions would fall under this exception and
be permissible under the LMRA. If the owner-
drivers are independent contractors, however,
because the LMRA "excludes any person having the
status of independent contractor from the
statutory definition of ’employee,’" Mrowicki, 44
F.3d at 460, then any RNA contribution to the
Funds on behalf of the owner-drivers would
violate section 302 of the LMRA. Thus, we must
determine whether these owner-drivers are
employees of RNA.

D. The Employment Status
 of RNA’s Owner-Drivers

  In Nationwide Mutual Insurance Co. v. Darden,
503 U.S. 318, 112 S. Ct. 1344, 117 L. Ed. 2d 581
(1992), the Supreme Court adopted "a common-law
test for determining who qualifies as an
’employee’ under ERISA." Id. at 323. While the
Court listed twelve factors to be considered when
making this determination, it noted that the
common law test had "no shorthand formula or
magic phrase that can be applied to find the
answer," and that "all of the incidents of the
relationship must be assessed and weighed with no
one factor being decisive." Id. at 324 (citations
omitted). Prior to the Court’s decision in
Darden, we applied our own five factor analysis
to determine an individual’s employment status.
See Knight v. United Farm Bureau Mut. Ins., 950
F.2d 377, 378-79 (7th Cir. 1991). Like the
Supreme Court’s approach in Darden, our analysis
recognizes that "’[o]f several factors to be
considered, the employer’s right to control is
the most important when determining whether an
individual is an employee or an independent contractor.’"
Compare EEOC v. N. Knox Sch. Corp., 154 F.3d 744,
747 (7th Cir. 1998) (quoting Knight, 950 F.2d at
378) with Darden, 503 U.S. at 323 ("In
determining whether a hired party is an employee
under the general common law of agency, we
consider the hiring party’s right to control the
manner and means by which the product is
accomplished.") (citations omitted). Since
Darden, we have concluded that the factors
described by the Court in that decision are
adequately subsumed within our five-factor
analysis. See Alexander v. Rush N. Shore Med.
Ctr., 101 F.3d 487, 492 n.1 (7th Cir. 1996).
Therefore, we will determine the employment
status of RNA’s owner-drivers within the
framework of our Knight analysis.

  In evaluating the employment status of RNA’s
owner-drivers, we must examine the following
factors:

(1) the extent of the employer’s control and
supervision over the worker, including directions
on scheduling and performance of work, (2) the
kind of occupation and nature of skill required,
including whether skills are obtained in the
workplace, (3) responsibility for the costs of
operation, such as equipment, supplies, fees,
licenses, workplace, and maintenance of
operations, (4) method and form of payment and
benefits, and (5) length of job commitment and/or
expectations.

Knight, 950 F.2d at 378-79. When a district court
uses our five-factor analysis to determine an
individual’s employment status, we review that
court’s factual determinations for clear error.
See Aberman v. J. Abouchar & Sons, Inc., 160 F.3d
1148, 1150 (7th Cir. 1998); see also Ost v. W.
Suburban Travelers Limousine, 88 F.3d 435, 438
(7th Cir. 1996). Because our analysis subsumes
the factors set out in Darden, see N. Knox Sch.
Corp., 154 F.3d at 747, we will also review the
factual determinations made by the district court
using the Supreme Court’s approach in Darden for
clear error.

  Applying the first factor of our analysis, "the
extent of the employer’s control and supervision
over the worker, including directions on
scheduling and performance of work," it is clear
that RNA exerted very little control or
supervision over its owner-drivers. Mazzei
disagrees, contending that RNA’s ability to tell
owner-drivers where and when to pick up and/or
deliver a load of materials is an indication of
significant control. Although Mazzei accurately
describes RNA’s ability to instruct owner-drivers
who accept an assignment from RNA, the control
RNA exercises over its owner-drivers amounts to
little more than the basic level of supervision
required to ensure that the arrangement between
RNA and its owner-drivers is of some value to
RNA. Additionally, other facts further exhibit
the minimal amount of control RNA exercises over
its owner-drivers. First, these individuals own
and drive their own trucks. Second, although
owner-drivers sign a lease with RNA for a period
of three years, they can refuse to work for RNA
at any time and for any reason, they can work for
other companies at any time, and they can
terminate the lease with RNA at any time and for
any reason without penalty. In this respect,
RNA’s owner-drivers are similar to the limousine
drivers that we found to be independent
contractors in Ost v. W. Suburban Travelers
Limousine, 88 F.3d 435 (7th Cir. 1996). The
drivers in Ost, like RNA’s owner-drivers,
"supplied their own vehicles," and "were able to
choose to work whatever days they preferred, . .
. were free to refuse any assignments they wished
. . . and could work for dispatching services
other than West Suburban." Id. at 438. We held
that "each of these facts indicates that the
manner in which the drivers performed their
services for West Suburban was primarily within
their own control." Id. Thus, the control RNA
exercises over its owner-drivers, or the lack
thereof, is consistent with that found in an
employer-independent contractor relationship.

  We have found that the second factor, "the kind
of occupation and nature of skill required,
including whether skills are obtained in the
workplace," favors "a finding of neither
independent contractor nor employee" when dealing
with individuals similar to RNA’s owner-drivers
"because professional drivers . . . could be
either employees or independent contractors." N.
Knox Sch. Corp., 154 F.3d at 749.

  In terms of our third factor, "responsibility
for the costs of operation, such as equipment,
supplies, fees, licenses, workplace, and
maintenance of operations," the facts of this
case indicate that RNA’s owner-drivers are
independent contractors. In addition to owning
and driving their own trucks, owner-drivers
provide storage for their trucks, are responsible
for the maintenance of their trucks, pay for
their own gas, and pay for their trucks to be
insured. RNA’s owner-drivers are in this
respect, therefore, very much like the school bus
drivers we found to be independent contractors in
North Knox School Corp., 154 F.3d at 751. The bus
drivers in North Knox, like RNA’s owner-drivers,
"were required to supply their own buses and
absorb all costs such as insurance and
maintenance." Id. at 749. We found these facts to
be "a strong indication that the drivers were
independent contractors." Id.

  The fourth factor of our analysis, "the method
and form of payment and benefits," also suggests
that RNA’s owner-drivers are independent
contractors. The owner-drivers are paid on a Form
1099 basis, which Mazzei acknowledges in his
brief is designated as non-employee compensation,
and which we have held "would be appropriate for
independent contractors." N. Knox Sch. Corp., 154
F.3d at 750. Additionally, the owner-drivers pay
their own taxes and receive a gross percentage of
the money paid to RNA by its clients as opposed
to receiving an hourly wage.

   Finally, "the length of job commitment and/or
expectations," also implies that RNA’s owner-
drivers are independent contractors. As we
mentioned earlier in examining the extent of
RNA’s control over its owner-drivers, these
individuals each sign an Equipment Lease with RNA
for a period of three years. However, being able
to: (1) cancel the lease at any time and for any
reason without penalty; (2) work whenever he or
she wants; and (3) work for whomever he or she
wants, can hardly be characterized as the type of
commitment consistent with that of an employer-
employee relationship.

  In arguing that the owner-drivers are employees,
Mazzei draws our attention to several sections of
the CBA that treat the owner-drivers as employees
of RNA. Specifically, Mazzei points to language
in the contract stating that RNA’s owner-drivers
are to receive overtime, vacation, and holiday
pay, and that they will have set starting times
and hours of work. Mazzei contends that
independent contractors do not receive these
types of benefits, and that these factors,
combined with RNA’s ability to instruct those
owner-drivers who accept assignments from RNA,
demonstrate that the owner-drivers are employees.
We find this argument to be unpersuasive.
"Contractual language alone cannot transform a
contractor/independent contractor relationship
into an employer/employee relationship." Todd v.
Benal Concrete Constr. Co., 710 F.2d 581, 584
(9th Cir. 1983). To determine the employment
status of an individual or group, we must, as we
have in this case, evaluate the actual employment
relationship. We have already explained that the
control exercised by RNA over its owner-drivers
is minimal. Additionally, Mazzei presents no
evidence that RNA’s owner-drivers have received
any of the payments mentioned in the sections of
the CBA he asks us to review. Without more, and
based on our above analysis, we conclude that the
owner-drivers working for RNA are independent
contractors

  Given our determination that RNA’s owner-drivers
are independent contractors, the present case
bares a striking similarity to the Ninth
Circuit’s decision in Todd v. Benal Concrete
Construction Co., 710 F.2d 581. In Benal, the
terms of a collective bargaining agreement
explained that when individuals referred to as
owner-operators performed work for Benal that was
covered by the terms of the agreement, those
individuals "shall become employees." Id. at 582.
The practical effect of this language was that
Benal would thereafter be obligated to contribute
"on behalf of" these owner-operators to local
union trust funds. Reviewing not only the
language of the contract, but also the actual
working relationship between Benal and the owner-
operators, the court determined that the owner-
operators were independent contractors. Because
the contributions Benal was obligated to make
were not based on the hours worked by these non-
employees, like the contributions upheld in
Walsh, but instead were to be made "on behalf of"
the owner-operators, the court concluded that
Benal could not be required to make these
contributions, as they would violate section 302
of the LMRA. See id. at 584.

  Like Benal, RNA cannot be required to
contribute to the Funds for each of the owner-
drivers, whom we have determined are independent
contractors, when those contributions are not
based on the number of hours worked. Therefore,
we agree with the district court’s conclusion
that while the terms of the CBA require RNA to
contribute to the Funds on behalf of its owner-
drivers, the manner in which these contributions
are called for violates the LMRA because the
owner-drivers are independent contractors.

III.   Conclusion

  For the reasons stated above, we AFFIRM the
district court’s decision to grant RNA’s motion
for summary judgment.



/1 RNA is licensed by the Illinois Commerce
Commission (the "ILCC’) to operate as a motor
carrier. Some of RNA’s owner-drivers obtain their
own licenses from the Illinois Commerce
Commission. These owner-drivers operate under
their own licenses and do not sign leases with
RNA. The disputed contributions in this case,
however, deal only with those "non-certified"
owner-drivers working for RNA, and therefore, our
references to owner-drivers only include non-
certified owner-drivers.

/2 Section 515 states:

Every employer who is obligated to make
contributions to a multiemployer plan under the
terms of the plan or under the terms of a
collectively bargained agreement shall, to the
extent not inconsistent with law, make such
contributions in accordance with the terms and
conditions of such plan or such agreement.

29 U.S.C. sec. 1145.